                  Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 1 of 19


AO 91 (Rev. 11/11) Criminal Complainl
                                                                                                        3^
                                                                                                 —SffPrro-r m
                                     United States District CourJj SAN Y. SOC.MG
                                                              for the                        CLERK, U.S. DISTRICT GOU^T
                                                                                            NORTH DISTRiCf OF CALlFOni^A
                                                 Nortiiern District of California


                  United States of America
                                V.


                    Ewelina Sczendzina,
                                                                        Case No.            3        19 71434


                          Defendant(s)


                                               CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               February 12, 2018              in the county of              San Francisco        in the
     Northern          District of         California        , the defendant(s) violated:

            Code Section                                                   Offense Description
42 U.S.C. § 1320a-7b{b)                      Criminal penalties for acts involving Federal health care "Anti-Kickback
                                             Statute."




         This criminal complaint is based on these facts:
Please see attached affidavit.




         sf Continued on the attached sheet.
Approved as to form:

                                                                                             Complainant's signature
WILLIAM FRENTZEN
                                                                                    James Gawrych, Special Agent - FBI
Assistant United States Attorney
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:
            4111^                                                                                 Judge's signature

City and state:                  San Francisco, California                Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
                                                                                                Printed name and title
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 2 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 3 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 4 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 5 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 6 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 7 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 8 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 9 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 10 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 11 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 12 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 13 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 14 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 15 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 16 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 17 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 18 of 19
Case 3:19-mj-71434-MAG Document 1 Filed 09/03/19 Page 19 of 19
